Title: David Hosack to Thomas Jefferson, 1 August 1816
From: Hosack, David
To: Jefferson, Thomas


          
            Sir
            New york august 1. 1816
          
          Accept my thanks for your favour of the 17th July with the seeds accompanying it—I am also indebted to you for a former favour of the Same nature—the seeds are in good order but  it is too late to sow them in the present season—with the aid of manganese most of them will probably grow the next year—you know that this stimulus will excite the smallest remains of the vital principle which seeds may possess—It gives me pain to State to you that altho new york has done herself great credit by the purchase of the Botanic Garden She has made no provision whatever for the Support or the improvement of it—I hope however that measures are now about to be taken to recover it and to augment the collection it at present contains—in that case  it is my intention immediately to begin the Flora of our country particularly of those plants that
			 have not yet been figured or described—I propose to do it in ye manner of the English Botany—I only wait for the corporation of our city to give me the facilities I ask, to begin this much wanted work—mr Elliott of So Carolina—mr Le Compte of Georgia my nephew Dr Eddy will give me great aid—andI have Just received an interesting letter from my friend Dr Francis—I Subjoin an extract from it which will gratify you as it is to you we are indebted for ye valuable work to which it relates
          I am Sir with great respect
          
            yours
            David Hosack
          
        